DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reynes (US 2016/0219904 A1; Aug. 4, 2016).
Regarding claim 1, Reynes discloses a method for the production of a meat analogue, the method comprising introducing a meat emulsion comprising protein ([0053] and [0106]) into a first heating unit ([0069]-[0070]) and heating the meat emulsion to a temperature of at least about 70 C [0069]). 
Therefore, Reynes teaches a first heating unit temperature of at least about 70 C, which overlaps the claimed range of about 90 C to about 120 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, it would have been obvious to one of ordinary skill in the art to vary the temperature in the first heating unit based upon what is taught by Reynes, wherein the temperature does not cause rapid denaturation of the protein in the meat emulsion. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, it is well within the ordinary skill in the art to vary the temperature of first heating unit in Reynes through routine experimentation to arrive at a temperature that is at least 70 C and does not cause rapid denaturation of the protein in the meat emulsion. 

After heating, Reynes teaches that the product is cooled through a cooling unit to a temperature of 60 to 93C ([0087]) upon exiting the cooling unit, which is below a water boiling temperature (e.g. 100C), and further cut to divide the cooled product into pieces ([0087]). 
With respect to the ratio of a residence time of the meat emulsion in the first heating unit to a residence time of the first heat treated product in the second heting unit, Reynes discloses that the residence time in the second heating unit is between a few seconds to about 3 minutes ([0074]), but fails to specifically teach the ratio of residence time of the meat emulsion in the first heating unit to a residence time of the first heat treated product in the second heating unit. 
Reynes, however, teaches that the first heating unit allows for sufficient mixing and emulsion and the residence time in the second heating unit is dependent on a 
It would have been obvious to one of ordinary skill in the art to vary the time of heating in the first or second heating unit to arrive at a desired ratio of residence time. Reynes teaches that the residence time for the second heating unit can be a few seconds, while the residence time for the first heating unit is long enough for mixing and emulsion. Therefore, it would have been obvious for the residence time in the first heating unit to be longer than the second heating unit, which follows the same pattern as claimed. Reynes further provides ways to vary the residence time as described above. 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the residence time of each heating unit to result in a desired ratio, which is well understood, routine and conventional in the art, and further taught by Reynes. 
As stated in MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 5, Reynes further teaches transferring the first heat treated product to a second heating unit and heating the first heat treated product to a second temperature above the boiling point of water, such as about 120 C to 165 C ([0072]-prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 7, Reynes discloses that the pressure in the second heating unit is from 40 psi to about 500 psi ([0074]), which overlaps the claimed range of about 800 kPa, or about 116 psi, to about 2,000 kPa, or about 290 psi. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 8, Reynes discloses that the protein comprises animal protein ([0053] and Example 1 [0106]). 
Regarding claim 11, Reynes discloses that the residence time in the second heating unit is between a few seconds to about 3 minutes ([0079]), but fails to specifically teach the ratio of residence time of the meat emulsion in the first heating unit to a residence time of the first heat treated product in the second heating unit. 
Reynes, however, teaches that the first heating unit allows for sufficient mixing and emulsion and the residence time in the second heating unit is dependent on a number of factors, such as the temperature to which the emulsion is heated and the amount and type of protein in the emulsion. Reynes goes on to disclose that the residence time can be controlled by adjusting the flow rate of the meat emulsion to the second heating unit and/or by adjusting the length of the second heating unit (e.g. heat exchanger) ([0079]). 
It would have been obvious to one of ordinary skill in the art to vary the time of heating in the first or second heating unit to arrive at a desired ratio of residence time. 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the residence time of each heating unit to result in a desired ratio, which is well understood, routine and conventional in the art, and further taught by Reynes. 
As stated in MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Reynes (US 2016/0219904 A1; Aug. 4, 2016) as applied to claim 1 above, and further in view of Ray (US 2015/0320085 A1; Nov. 12, 2015).
Regarding claims 2-3, Reyes discloses that the first heating unit is a heated mixer and the second heating unit can be a heat exchanger ([0008], [0070]), but fails to teach that one or both of the heating units are scraped surface heat exchangers.

As Ray discloses that scraped surface heat exchangers are known in the art of heating meat emulsions to producemeat analogues, it would have been obvious to use scraped surface heat exchangers as the heating units in Reynes to yield the predictable result of heating the meat emulsion to produce a meat analogue product. This is merely using a known heating device useful for the same purpose as taught in Reynes, to heat a meat emulsion and produce a meat analogue product. 


Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
Applicant has not presented any additional arguments in the RCE filed and therefore as the amendment after final was entered, the same arguments presented in the Advisory Action are set forth below.
Applicant argues that Reynes teaches that the liquid mix is heated to 70C as recited by the examiner, but does not teach that a dough is heated to the temperature as claimed. Applicant further states that Reynes instead teaches that the viscous meat emulsion is at a temperature between about 30 C to about 40 C, which is well below the claimed range of about 90 C to about 120 C.

Reynes clearly teaches a two-step heating process, wherein the liquid and dry mix ingredients are mixed together and heated before being transferred to an emulsifier ([0069]-[0071]). 
The claims do note recite the specific ingredients of the “meat emulsion” that is heated in a first heating unit, nor do the claims prevent additional ingredients from being added after a first heating temperature. Therefore, as Reynes discloses that at least part of the ingredients in the meat emulsion are heat to at least about 70 C, Reynes is considered to teach an overlapping temperature range. 
Further, Reynes teaches that the liquid and dry mix, which are combined to form a meat emulsion dough, are heated in the mixer prior to the second heating step. 
Therefore, it is well within the ordinary skill in the art to vary the temperature of first heating unit in Reynes through routine experimentation to arrive at a temperature that is at least 70 C and does not cause rapid denaturation of the protein in the meat emulsion. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the 
Regarding applicant’s arguments that the first heating temperature is critical as it results in a meat emulsion having superior palatability, the examiner notes that applicant is comparing the results using first heating temperature to not using a first heating step at all. This cannot be used to show criticality of the claimed first heating temperature range. 
As stated above, Reynes clearly teaches a two-step heating process. Reynes discloses that at least part of the ingredients in the meat emulsion are heat to at least about 70 C, Reynes is considered to teach an overlapping temperature range. Further, Reynes teaches that the liquid and dry mix, which are combined to form a meat emulsion dough, are heated in the mixer prior to the second heating step. Therefore, it is well within the ordinary skill in the art to vary the temperature of first heating unit in Reynes through routine experimentation to arrive at a temperature that is at least 70 C and does not cause rapid denaturation of the protein in the meat emulsion. 
As Reynes teaches that a first heating step occurs and is known in the art, criticality must be established for the claimed temperature range, showing that results outside the temperature range do not produce the same results as the claimed range. 
With respect to the ratio of a residence time of the meat emulsion in the first heating unit to a residence time of the first heat treated product in the second heating unit, Reynes discloses that the residence time in the second heating unit is between a 
Reynes further teaches that the first heating unit allows for sufficient mixing and emulsion and the residence time in the second heating unit is dependent on a number of factors, such as the temperature to which the emulsion is heated and the amount and type of protein in the emulsion. Reynes goes on to disclose that the residence time can be controlled by adjusting the flow rate of the meat emulsion to the second heating unit and/or by adjusting the length of the second heating unit (e.g. heat exchanger) ([0079]). 
It would have been obvious to one of ordinary skill in the art to vary the time of heating in the first or second heating unit to arrive at a desired ratio of residence time. Reynes teaches that the residence time for the second heating unit can be a few seconds, while the residence time for the first heating unit is long enough for mixing and emulsion. Therefore, it would have been obvious for the residence time in the first heating unit to be longer than the second heating unit, which follows the same pattern as claimed. Reynes further provides ways to vary the residence time as described above. 

As stated in MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Applicant's arguments with respect to claims 2-3 are not found persuasive. Applicant states that one of ordinary skill would not be motivated to modify the high temperature emulsifier in Reynes with the scraped surface heat exchanger of Ray as Ray does not disclose that the scraped surface Heat exchanger can provide the high temperatures required by the method of Reynes.
	This is not found persuasive. Simply because Ray does not teach that the scraped surface heat exchanger can provide the high temperatures required by the method of Reynes does not mean it is not capable of performing at such high temperatures. Further, Ray teaches that a meat emulsion is heated using the scraped heat exchanger ([0037], [0048]-[0049]). Therefore, As Ray discloses that scraped
surface heat exchangers are known in the art of heating meat emulsions to produce meat analogues, it would have been obvious to use such device in Reynes to yield the predictable results of heating the meat emulsion in Reynes to produce a meat analogue.
For the reasons stated above, the 103 rejections are maintained. 


Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791